Citation Nr: 1755633	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO. 10-38 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome (IBS). 

2. Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1976 to November 1980, and February 1981 to February 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction has since been transferred to the RO in St. Paul, Minnesota. 

In June 2017, the Board reopened the claims and remanded the issues on their merits for further evidentiary development and adjudication. As explained further in the remand section below, the Board finds that there has not been substantial compliance with the June 2017 remand and therefore, further remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998). 


REMAND

The Board finds that a remand is required to the Agency of Original Jurisdiction (AOJ), as the RO failed to comply with the June 2017 remand order. In the June 2017 remand, the Board determined that the July 2014 and October 2015 VA examination and August 2015 addendum opinion contained inadequate medical opinions, and thus a new VA examination was required for the Veteran's IBS and, at least, an addendum opinion for the Veteran's back disability. The records do not reflect that a new VA examination or an addendum opinion was obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion from the examiner who provided the October 2015 VA examination, or another appropriate medical professional if that examiner is unavailable. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's back disability manifested in or is etiologically related to the Veteran's military service. 

Additionally, the reviewer must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's back disability was caused by or has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected bilateral knee disabilities.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the back disability by the service-connected bilateral knee disabilities. The examiner should specifically address the May 2007 opinion that postural distortions from the Veteran's bilateral knee disabilities may have contributed to the back disability. 

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Schedule the Veteran for a VA examination with respect to his claim for entitlement to service connection for irritable bowel syndrome. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

The examiner should indicate whether the Veteran has had IBS, or another gastrointestinal disability, during the pendency of the appeal (since approximately 2006). 

If a gastrointestinal disability is identified, the examiner must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's gastrointestinal disability manifested in or is etiologically related to his military service. In rendering this opinion, the examiner must specifically discuss the Veteran's in-service gastrointestinal complaints.

Additionally, the reviewer must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's gastrointestinal disability was caused by or has been aggravated (permanently worsened beyond the natural progress of the disorder) by his back disability.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of IBS by the Veteran's back disability. The examiner should specifically address the May 2007 opinion that spinal issues are correlated with IBS. 

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issus on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


